     Case 2:21-cv-00422-KJM-AC Document 25 Filed 09/16/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10
   PRIMERICA LIFE INSURANCE                   Case No. 2:21-cv-00422-KJM-AC
11 COMPANY, a corporation,
                                              Hon. Kimberly J. Mueller
12              Plaintiff,
13        vs.                                 ORDER RE:
14 PERRY L. SMART, an individual;             1. DISCHARGE AND
   WANDA CLARK, an individual;                DISMISSAL OF PRIMERICA
15 MORGAN JONES FUNERAL HOME,                 LIFE INSURANCE COMPANY;
   INC., a corporation; and DOES 1 through
16 5, inclusive,                              2. PARTIAL DISTRIBUTION OF
                                              INTERPLEADER PROCEEDS;
17              Defendants.                   AND
18                                            3. PERMANENT INJUNCTION
19
20                                            Complaint filed: March 9, 2021
21
22
23
24
25
26
27
28

                                                                    1037328\308269448.v1
      Case 2:21-cv-00422-KJM-AC Document 25 Filed 09/16/21 Page 2 of 2


 1         Pursuant to the stipulation of the parties, the Court hereby ORDERS as follows:
 2
 3         A.     Primerica Life Insurance Company (“Primerica”) and its agents are
 4   discharged from any and all liability with respect to the subject Primerica life
 5   insurance policy, number 0490341061;
 6         B.     Primerica is awarded $5,228.40 in reasonable attorneys’ fees and costs
 7   from the stake, and the Clerk of the United States District Court shall issue a check in
 8   that amount to “Primerica Life Insurance Company” from the proceeds deposited in
 9   Court, to be mailed to Primerica’s counsel of record;
10         C.     Defendants-in-Interpleader Perry L. Smart, Wanda Clark, and Morgan
11   Jones Funeral Home, Inc., and each of them and their respective agents, attorneys and
12   assigns, are enjoined and restrained perpetually from instituting any suit at law or
13   equity, or any action of any kind whatsoever, against Primerica or Primerica’s agents
14   in any way related to Primerica’s life insurance policy number 0490341061 or to the
15   benefit under that policy; and
16         D.     Primerica is dismissed from this action with prejudice.
17
18         IT IS SO ORDERED.
19
20    DATED: September 16, 2021
21
22
23
24
25
26
27
28

                                                1
                                                                              1037328\308269448.v1
